Exhibit 10.1

 

[g43571keimage002.gif]

 

350 Campus Drive

Marlborough, MA 01752

T: 508.323.1010; F: 508.323.1111

 

January 6, 2005

 

VIA AIRBORNE EXPRESS

 

Dennis Connors

1500 North Crossing Dr.

Allen, TX  75013

 

Re:          Addendum II to Severance Agreement and General Release

 

Dear Dennis:

 

This letter constitutes Addendum II to your Severance Agreement and General
Release (“Agreement”) in accordance with Section 18 of the Agreement.  Under
Section 3(c) of the Agreement, you are entitled to (among other benefits)
continuation of individual long-term disability insurance (“LTD”) until the
earlier of (i) December 31, 2006, or (ii) the date upon which you become covered
under another employer’s group long-term disability insurance plan with
comparable benefits and levels of coverage.

 

Consistent with that provision, over the past several months 3Com has used its
best efforts to identify an insurer and facilitate your completion of an
application for individual LTD coverage.  Pursuant to your discussions with
Patti Hanna, 3Com’s Benefits Manager, your application for individual LTD
coverage was recently denied by the insurer.  Further, based on our discussions
with the insurer and 3Com’s insurance broker, we have been advised that it is
unlikely that another insurer will approve your application for individual LTD
coverage based on your status as a former 3Com employee.  Therefore, 3Com has
offered to provide you with a monetary payment in the net amount of $20,000.00
in lieu of the continuation of your LTD coverage.

 

By signing below and accepting the payment referenced above, you agree to
abandon your right to receive continuation of LTD coverage under the Agreement
and you release the Released Parties from any and all Claims (as those
capitalized terms are defined in Section 5 of the Agreement) arising from or
relating to your right to Company-paid LTD insurance coverage under Section 3(c)
of the Agreement.  You and 3Com hereby agree that nothing in this Addendum II
modifies, terminates, supersedes or otherwise impacts any other rights and
obligations that you and 3Com have under the Agreement.  Payment of the amount
referenced above will be made no later than fourteen (14) calendar days after
3Com receives your original executed copy of this Addendum.

 

--------------------------------------------------------------------------------


 

By signing below, you warrant and agree that you have carefully read and
understand the provisions of this Addendum II; that you have had sufficient time
to consider this Addendum II before signing it; that you are entering into this
Addendum II knowingly and voluntarily, intending that it will have binding legal
effect; and that you have been advised by 3Com to consult with an attorney of
your own choice and at your own expense concerning the terms of this Addendum II
prior to signing it.  You further agree that Sections 8 (Tax Consequences), 11
(Confidentiality), 15 (Waiver), 16 (Costs), 17 (Governing Law and Venue), 18
(Amendments) and 19 (Counterparts) of the Agreement apply to this Addendum II
and are hereby incorporated into this Addendum II.

 

 

 

Sincerely,

 

 

 

/s/ Neal D. Goldman

 

 

 

 

Neal D. Goldman

 

Senior Vice President, Management Services,
General Counsel and Secretary

 

 

I hereby knowingly and voluntarily accept the terms and conditions of this
Addendum II in their entirety and without reservation.

 

 

/s/ Dennis Connors

 

Dennis Connors

 

January 10, 2005

 

Date

 

2

--------------------------------------------------------------------------------